 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LIONELL JACKSON,                                         Case No.: 2:17-cv-00634-APG-VCF

 4          Plaintiff                                             Order Dismissing Case

 5 v.

 6 ROMEO ARANAS, et al.,

 7          Defendants

 8         Two of this court’s orders were returned in the mail. ECF Nos. 30, 32. Plaintiff Lionell

 9 Jackson therefore has failed to maintain his address as required under the Local Rules. Under

10 Local Rule IA 3-1, a pro se party must immediately advise the court of any change of address.

11 “Failure to comply with this rule may result in the dismissal of the action, entry of default

12 judgment, or other sanctions as deemed appropriate by the court.” LR IA 3-1.

13         I previously ordered plaintiff Lionell Jackson to show cause in writing why this action

14 should not be dismissed for failure to advise the court of a change of address. ECF No. 33. I

15 warned Jackson that failure to respond to the order would result in dismissal of this action with

16 prejudice. Id. The order to show cause was also returned in the mail and Jackson has not updated

17 his address or otherwise responded to the order. ECF No. 34.

18         IT IS THEREFORE ORDERED that plaintiff Lionell Jackson’s complaint (ECF No. 5) is

19 DISMISSED with prejudice. The clerk of court is instructed to enter judgment in favor of

20 defendants Romeo Aranas, Alberto Buencamino, and Lorrie Stewart, and against plaintiff

21 Lionell Jackson, and to close this case.

22         DATED this 30th day of May, 2019.

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
